Appellate Case: 21-8016     Document: 010110623774       Date Filed: 12/23/2021     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                        December 23, 2021
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-8016
                                                   (D.C. Nos. 1:20-CV-00101-SWS &
  JOEL S. ELLIOTT,                                      1:15-CR-00042-SWS-1)
                                                               (D. Wyo.)
        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MORITZ, BALDOCK, and EID, Circuit Judges.
                   _________________________________

       Joel S. Elliott requests a Certificate of Appealability (“COA”) to appeal the

 district court’s order denying his second or successive motion to vacate or set aside

 his conviction and sentence under 28 U.S.C. § 2255. In an order filed earlier today,

 we granted panel rehearing and vacated our previous order denying a COA, which

 was entered on July 14, 2021, in light of Borden v. United States, 141 S. Ct. 1817

 (2021). For the reasons set forth below, we now grant a COA. In addition, we vacate

 the district court’s order entered on January 13, 2021, and remand Elliot’s § 2255

 motion to the district court for further proceedings consistent with this Order.



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-8016    Document: 010110623774         Date Filed: 12/23/2021    Page: 2



                                            I.

       To obtain a COA, Elliott must make “a substantial showing of the denial of a

 constitutional right.” 28 U.S.C. § 2253(c). That requires Elliott to prove “that

 reasonable jurists could debate whether (or, for that matter, agree that) the petition

 should have been resolved in a different manner or that the issues presented were

 adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S.

 473, 484 (2000) (internal quotation marks omitted). This debatability standard “does

 not require a showing that the appeal will succeed.” Miller-El v. Cockrell, 537 U.S.

 322, 337 (2003). “In evaluating whether an applicant has satisfied this burden, we

 undertake a preliminary, though not definitive, consideration of the legal framework

 applicable to each of the claims.” United States v. Parker, 720 F.3d 781, 785

 (10th Cir. 2013) (brackets and internal quotation marks omitted).

       At the time of the district court’s ruling, this court had held that an offense that

 can be committed with a mens rea of recklessness can serve as a qualifying crime of

 violence under 18 U.S.C. § 924(c)(3)(A). See United States v. Mann, 899 F.3d 898,

 902-08 (10th Cir. 2018). This court had likewise held that an offense committed with

 a mens rea of recklessness can serve as a qualifying “violent felony” under

 § 924(e)(2)(B) of the Armed Career Criminal Act.1 See United States v. Pam,

 867 F.3d 1191, 1207-08 (10th Cir. 2017), abrogated by Borden, 141 S. Ct. at 1817.

 This caselaw is relevant because the federal arson statute that served as a predicate


       1
        The residual clause in § 924(e)(2)(B) was deemed unconstitutional in
 Johnson v. United States, 576 U.S. 591, 606 (2015).
                                             2
Appellate Case: 21-8016    Document: 010110623774        Date Filed: 12/23/2021     Page: 3



 for Elliott’s § 924(c) conviction is violated if a defendant “maliciously damages or

 destroys, or attempts to damage or destroy,” certain types of property “by means of

 fire or an explosive.” 18 U.S.C. § 844(f)(1) (emphasis added). And this court has

 defined the term “maliciously” in this statute to include both intentional and reckless

 behavior. United States v. Wiktor, 146 F.3d 815, 818 (10th Cir. 1998).

       The district court applied Mann in denying Elliott’s § 2255 motion on January

 13, 2021. See R., Vol. 4 at 154 & n.3. It affirmatively stated that “an offense that

 can be committed with a ‘recklessness’ mens rea can serve as a qualifying ‘crime of

 violence’ under . . . § 924(c)(3)(A).” Id. at 154 n.3. Five months later, the Supreme

 Court held in Borden that a criminal offense requiring only a mens rea of

 recklessness cannot count as a violent felony under the elements clause of the Armed

 Career Criminal Act, § 924(e)(2)(B)(i). 141 S. Ct. at 1821-22, 1825. The Court

 focused on the meaning of “against another” within the phrase the “use of physical

 force against the person of another” in the definition of “violent felony” in

 § 924(e)(2)(B)(i). It reasoned that “‘against another[]’ . . . demands that the

 perpetrator direct his action at, or target, another individual” and “[r]eckless conduct

 is not aimed in that prescribed manner.” 141 S. Ct. at 1825. The language in

 § 924(e)(2)(B)(i) closely resembles the language in § 924(c)(3)(A), except the former

 states “against the person of another” while the latter states “against the person or

 property of another.”

       Having considered this recent legal development, we now conclude that

 “reasonable jurists could debate whether (or, for that matter, agree that) the petition

                                             3
Appellate Case: 21-8016    Document: 010110623774        Date Filed: 12/23/2021       Page: 4



 should have been resolved in a different manner or that the issues presented were

 adequate to deserve encouragement to proceed further,” Slack, 529 U.S. at 484

 (internal quotation marks omitted). Because Elliott has made a substantial showing

 of the denial of a constitutional right, a COA should issue.

                                           II.

       We grant a COA. In addition, we vacate the district court’s order entered on

 January 13, 2021, and remand Elliot’s § 2255 motion to the district court for further

 proceedings consistent with this Order and Judgment—including, if necessary,

 additional briefing from the parties on the effect, if any, of the Supreme Court’s

 decision in Borden and any other recent developments in the law. The mandate shall

 issue forthwith.


                                             Entered for the Court


                                             Allison H. Eid
                                             Circuit Judge




                                            4